Exhibit 10.1

Gaiam, Inc.

Restricted Stock Unit Award Agreement

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) made as of this
                    , 2016 (the “Award Date”), between Gaiam, Inc., a Colorado
corporation (the “Company”), and                      (the “Grantee”), is made
pursuant to the terms of the Gaiam, Inc. 2009 Long-Term Incentive Plan, as
amended from time to time (the “Plan”). Capitalized terms used herein but not
defined shall have the meanings set forth in the Plan.

Section 1. Exchange and Cancellation of Gaia RSU. The Grantee previously
received a restricted stock unit grant under the Gaia, Inc. Long-term Deferred
Equity Compensation Plan (the “Gaia Plan”) pursuant to the Restricted Stock Unit
Award Agreement dated                     , 20         (the “Gaia RSU”). Upon
the sale by the Company of all assets and liabilities primarily related to or
used in the Company’s fitness, yoga, and wellness consumer products business
(the “Gaiam Sale”) and as approved by the Gaiam Compensation Committee, the
Company has determined to exchange certain restricted stock units granted under
the Gaia Plan for Restricted Stock Units granted under the Plan pursuant to the
authority granted under the Gaia Plan. Accordingly, pursuant to the authority
granted under the Gaia Plan and the approval by the Gaiam Compensation Committee
and in consideration of the Restricted Stock Units granted under this Agreement,
effective as of the date of this Agreement, the Grantee hereby surrenders all
rights under the Gaia RSU, and the Gaia RSU is hereby cancelled, terminated, and
of no further force and effect.

Section 2. Restricted Stock Unit Award. The Company hereby grants to the
Grantee, on the terms and conditions hereinafter set forth, an Award of
                     Restricted Stock Units (the “RSUs”), effective as of the
Award Date. The RSUs are notional, non-voting units of measurement, which will
entitle the Grantee to receive, subject to the terms hereof, a payment in
Class A Shares of the Company (collectively, “Shares” and singularly, a “Share”)
equal to one Share for each vested RSU. In no event will fractional Shares be
issued pursuant to this Award.

Section 3. Vesting, Forfeiture and Termination of Award. The RSUs will vest on
March 16, 2020, provided that the Grantee is still an employee or director of
the Company on such date. The RSUs (including any Dividend Equivalents declared
thereon) prior to vesting shall be forfeited and of no further force and effect
if the Grantee’s employment terminates for any reason before March 16, 2020,
including, but not limited to, involuntary termination.

Section 4. Rights of Grantee. Subject to the otherwise applicable provisions of
this Agreement, the Grantee shall have no dividend, voting, or any other rights
as a stockholder of the Company with respect to any RSUs. The grant of an Award
of RSUs pursuant to the Plan shall not be deemed the grant of a property
interest in any assets of the Company and the rights of the recipient of RSUs to
benefits under the Plan shall be solely those of a general, unsecured creditor
of the Company. Notwithstanding the foregoing, if the Company declares a
dividend on its’ Shares, as of the record date for such dividend, the Grantee
shall be credited with an additional number of RSUs equal to (A) the number of
RSUs the Grantee holds on such record date, multiplied by (B) the amount paid as
a dividend on each Share on such date, divided by the Fair Market Value of a
Share on the record date. Any additional RSUs granted pursuant to the preceding
sentence automatically shall be subject to the vesting provisions set forth
above in Section 3.



--------------------------------------------------------------------------------

Section 5. Payment of Award

(a) General. Payment with respect to the vested RSUs shall be made in Shares
within sixty (60) days following the date on which such RSUs vest.

(b) Withholding. The payment of the RSUs is subject to withholding of all
Federal, state and local income taxes and other amounts required by law to be
paid or withheld in the amount determined by the Company (the “Withholding Tax
Amount”). Unless you elect otherwise and the Company consents the Company shall
satisfy the Withholding Tax Amount by withholding from the Shares to be
delivered to the Grantee that number of whole Shares having an aggregate Fair
Market Value on the relevant payment date equal to or less than the Withholding
Tax Amount, and the Grantee shall be responsible for paying the difference, if
any between the Tax Withholding Amount and the Fair Market Value of the whole
number of Shares that are withheld pursuant to the preceding sentence. Any cash
payment required to be made by the Grantee with respect to the Withholding Tax
Amount may be made by wire transfer to such account as the Company may direct or
by any other means acceptable to the Company.

Section 6. Restrictions on Transfer. The RSUs covered hereby may not be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Grantee and
such action shall be null and void and shall result in the immediate forfeiture
of the entire award made to the Grantee who attempted to effect such transfer.

Section 7. Investment Representation. Upon the acquisition of the Shares at a
time when there is not in effect a registration statement under the Securities
Act of 1933 relating to the Shares, the Grantee hereby represents and warrants,
and by virtue of such acquisition shall be deemed to represent and warrant, to
the Company that the Shares shall be acquired for investment and not with a view
to the distribution thereof, and not with any present intention of distributing
the same, and the Grantee shall provide the Company with such further
representations and warranties as the Company may require in order to ensure
compliance with applicable federal and state securities, blue sky and other
laws. No Share shall be acquired unless and until the Company and/or the Grantee
shall have complied with all applicable federal or state registration, listing
and/or qualification requirements and all other requirements of law or of any
regulatory agencies having jurisdiction, unless the Compensation Committee of
the Board has received evidence satisfactory to it that the Grantee may acquire
the Shares pursuant to an exemption from registration under the applicable
securities laws. Any determination in this connection by the Committee shall be
final, binding and conclusive. The Company reserves the right to legend any
certificate or book entry representation of the Shares conditioning sales of
such shares upon compliance with applicable federal and state securities laws
and regulations.

Section 8. Adjustments. The Award shall be subject to the provisions of
Section 15 of the Plan relating to adjustments for recapitalizations,
reclassifications and other changes in the Company’s corporate structure.

Section 9. No Right to Continue to Provide Service. Nothing in this Agreement
shall confer upon the Grantee any right to continue to provide service, in any
capacity, to the Company or to interfere in any way with any right of the
Company to terminate the Grantee’s service to the Company at any time.

Section 10. Data Privacy. The Grantee agrees that all of the Grantee’s
information that is described or referenced in this Agreement and the Plan may
be used by the Company, its affiliates and the designated broker and its
affiliates to administer and manage the Grantee’s participation in the Plan.



--------------------------------------------------------------------------------

Section 11. Headings. The section headings in this Agreement are inserted only
as a matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

Section 12. Number and Gender. Throughout this Agreement, as the context may
require, (a) the masculine gender includes the feminine and the neuter gender
includes the masculine and the feminine; (b) the singular tense and number
includes the plural, and the plural tense and number includes the singular;
(c) the past tense includes the present, and the present tense includes the
past; (d) references to parties, sections, paragraphs and exhibits mean the
parties, sections, paragraphs and exhibits of and to this Agreement; and
(e) periods of days, weeks or months mean calendar days, weeks or months, except
as otherwise specified.

Section 13. Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable by any court or arbitrator of competent
jurisdiction, then solely as to such jurisdiction and subject to this
Section 13, that provision shall be limited (“blue-penciled”) to the minimum
extent necessary so that this Agreement shall otherwise remain enforceable in
full force and effect in such jurisdiction and without affecting in any way the
enforceability of this Agreement in other jurisdictions. To the extent such
provision cannot be so modified, the offending provision shall, solely as to
such jurisdiction, be deemed severable from the remainder of this Agreement, and
the remaining provisions contained in this Agreement shall be construed to
preserve to the maximum permissible extent the intent and purposes of this
Agreement in such jurisdiction and without affecting in any way the
enforceability of this Agreement in other jurisdictions.

Section 14. Construction. This Agreement and the Award hereunder are granted by
the Company pursuant to the Plan and are in all respects subject to the terms
and conditions of the Plan. The Grantee hereby acknowledges that a copy of the
Plan has been delivered to the Grantee and accepts the RSUs hereunder subject to
all terms and provisions of the Plan, which is incorporated herein by reference.
In the event of a conflict or ambiguity between any term or provision contained
herein and a term or provision of the Plan, the Plan will govern and prevail.
The construction of and decisions under the Plan and this Agreement are vested
in the Committee, whose determinations shall be final, conclusive and binding
upon the Grantee and the Company.

Section 15. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Colorado, without regard to the
principles of conflicts of laws.

Section 16. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 17. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the legatees, distributees, and personal representatives of the
Grantee and the successors of the Company.

Section 18. Notices. Any notice that is required under this Agreement shall be
in writing and delivered personally or by mail, addressed (a) if to the Company,
at its corporate headquarters, attention: Jirka Rysavy and Paul Tarell, Jr. and
(b) if to the Grantee, at the address in the Grantee’s then current personnel
records. Such notice shall be deemed given upon receipt.

Section 19. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof, merging any and all prior agreements.



--------------------------------------------------------------------------------

Section 20. Unsecured Creditor Status. The grant of RSUs constitutes a mere
unsecured promise by the Company to pay the Grantee the benefits described in
the grant and the Grantee shall be a general unsecured creditor of the Company
with respect to the benefits payable hereunder.

Section 21, Acceptance. The Grantee acknowledges receipt of a copy of the Plan
and this Agreement and that he or she has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. If a Grantee does not return an
executed copy of this Agreement within seven (7) days of delivery of this
Agreement to such Grantee, the Award shall be null and void and of no effect.

Section 22. Section 409A; Taxation. The compensation provided under this
Agreement is intended to constitute a “short-term deferral” within the meaning
of Treasury Regulation Section 1.409A-1(b)(4) and be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986 (“Section
409A”), and this Agreement shall be interpreted and construed in accordance with
such intent. Where this Agreement specifies a payment or settlement (for
purposes of this Section 22 a “payment”) period, the actual date of payment
within such specified period shall be within the sole discretion of the Company,
and the Grantee shall have no right (directly or indirectly) to determine the
year in which such payment is made. In the event that the Company determines
that any compensation provided hereunder may violate applicable requirements of
Section 409A, the Company (without any obligation to do so or obligation to
indemnify the Grantee for any failure to do so) may adopt, without the consent
of the Grantee, such amendments to this Agreement or take any other actions that
the Company in its sole discretion determines are necessary or appropriate for
such compensation to either (a) be exempt from the requirements of Section 409A
or (b) comply with the requirements of Section 409A. In no event does the
Company guarantee any particular tax consequences, outcome or tax liability to
the Grantee. No provision of this Agreement shall be interpreted or construed to
transfer any liability imposed on the Grantee under the Code, including
liabilities for failure to comply with the requirements of Section 409A, from
the Grantee or any other individual to the Company or its affiliates.

Section 23. Restrictive Covenants. (1) (A) Non-Disparagement. During Grantee’s
employment and thereafter, Grantee will not make any disclosure, issue any
public statements or otherwise cause to be disclosed any information which is
designed, intended or might reasonably be anticipated to discourage suppliers,
customers or employees of the Company or otherwise have a negative impact or
adverse effect on the Company. (B) Post-employment Assistance. Following
Grantee’s employment, Grantee will provide assistance reasonably requested by
the Company in connection with actions taken by Grantee while employed by the
Company, including but not limited to assistance in connection with any lawsuits
or other claims against the Company arising from events during the period in
which Grantee was employed. (C) Confidential Information. In consideration of
the Award, the Grantee agrees (i) not to disclose to any third party any trade
secrets or any other confidential information of the Company (including but not
limited to cost or pricing information, customer lists, commission plans, supply
information, internal business procedures, market studies, expansion plans,
potential acquisitions, terms of any acquisition or potential acquisition or the
existence of any negotiations concerning the same or any similar non-public
information relating to the Company’s internal operations, business policies or
practices) acquired during Grantee’s employment by the Company or after the
termination of such employment, or (ii) use or permit the use of any of the
Company’s trade secrets or confidential information in any way to compete
(directly or indirectly) with the Company or in any other manner adverse to the
Company. (D) Non-Competition/Non-Solicitation. Without the prior written consent
of the Company, signed by the Company’s Chairman, Grantee will not, during the
term of Grantee’s employment by the



--------------------------------------------------------------------------------

Company or for a period of two (2) years thereafter accept employment with,
serve as a consultant to, or accept compensation from any person, firm or
corporation (including any new business started by Grantee, either alone or with
others) whose products and or services compete with those offered by the
Company, in any geographic market in which the Company is then doing business or
to Grantee’s knowledge plans to do business. Without the prior written consent
of the Company, signed by the Company’s Chairman, Grantee will not, during the
term of Grantee’s employment by the Company or for a period of five (5) years
thereafter (i) contact or solicit any customers of the Company for the purposes
of diverting any existing or future business of such customers to a competing
source, (ii) contact or solicit any vendors to the Company (directly or
indirectly) for the purpose of causing, inviting or encouraging any such vendor
to alter or terminate his, her or its business relationship with the Company, or
(iii) contact or solicit any employees of the Company (directly or indirectly)
for the purpose of causing, inviting or encouraging any such employee to alter
or terminate his, her or its employment relationship with the Company.

(2) Enforcement of Rights. (A)The Company will be entitled to enforce its rights
under this Agreement specifically, to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights to which it may
be entitled. Grantee agrees and acknowledges that money damages may not be an
adequate remedy for breach of the provisions of this Agreement and that the
Company may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce or prevent any violations of the provisions of this Agreement.
(B) Grantee agrees that this covenant is reasonable with respect to its
duration, geographic area and scope. It is the desire and intent of the parties
that the provisions of this Section 23 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular portion of this
Section 23 shall be adjudicated to be invalid or unenforceable, this Section 23
shall be deemed amended to delete therefrom the portion thus adjudicated to be
invalid or unenforceable, such deletion to apply only with respect to the
operation of this Section 23 in the particular jurisdiction in which such
adjudication is made.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement,
effective as of the date first above written.

 

GAIAM, INC. By:     Name:   Title:   GRANTEE By:     Name:  